Exhibit 10.1

 

EXECUTIVE RETIRED LIFE INSURANCE PLAN

 

ARTICLE I. INTRODUCTION

 

A.            This instrument states the terms and conditions of the GTE
Corporation Executive Retired Life Insurance Plan, as adopted effective January
1,1982.

 

B.            The purpose of this Plan is to provide post-retirement life
insurance for certain designated employees of GTE Corporation and its
Participating Affiliates.

 

ARTICLE II. DEFINITIONS

 

A.            “Board” — the Board of Directors of GTE Corporation.

 

B.            “Base Salary” — the participant’s annual basic remuneration
(exclusive of overtime, differentials, premiums and other similar types of
payment, but inclusive of commissions and bonuses on account of sales when
received by a participant pursuant to a written commitment of his or her
employer).

 

C.            “Committee” — the Executive Compensation Committee of the Board.

 

D.            “GTE Executive Life Insurance Plan” — the GTE Executive Life
Insurance Plan adopted by the board effective January 1, 1979.

 

E.             “GTE” — GTE Corporation.

 

F.              “Participating Affiliate” — a company participating in the Plan
pursuant to a resolution of its board of directors adopting the provisions of
the Plan, a majority of whose outstanding stock entitled to vote is owned,
directly or indirectly, by GTE.

 

G.            “Plan” — this GTE Corporation Executive Retired Life Insurance
Plan.

 

ARTICLE III. ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall have
exclusive and final authority in all determinations and decisions affecting the
Plan and its participants. The Committee shall also have the sole authority to
interpret the Plan, to establish and revise rules and regulations relating to
the Plan, to delegate such responsibilities or duties as it deems desirable, and
to make any other determination that it believes necessary or advisable for the
administration of the Plan.

 

ARTICLE IV. PARTICIPATION

 

A.            Except as hereinafter provided, each employee who is employed by
GTE or a Participating Affiliate in a position in Salary Grade 15 or above or
such other position as may be approved by the Committee shall be a participant
in the Plan and shall be eligible for benefits based upon the employee’s salary
grade and Base Salary immediately prior to retirement or termination of
employment.

 

B.            Any participant who is demoted, downgraded, transferred or
assigned to a position, whether or not such position is eligible to participate
in the Plan, may under extraordinary circumstances as determined by the
Committee remain eligible to receive benefits based upon his or her highest
salary grade and Base Salary while a participant.

 

1

--------------------------------------------------------------------------------


 

C.            In order to be eligible to obtain benefits under the Plan, a
participant must retire pursuant to the terms of a pension plan qualified under
Section 401 of the Internal Revenue Code (or any successor sections thereto) and
maintained by GTE or a Participating Affiliate, provided however that retirement
on a deferred vested benefit shall not be deemed to satisfy this provision
except in the case of a participant who terminates employment with GTE or a
Participating Affiliate having attained age 60 with at least 10 years of
service.

 

ARTICLE V. BENEFITS

 

A.            A participant who satisfies the criteria in Article IV, Section C
of the Plan shall receive benefits only upon retirement pursuant to the terms of
a pension plan qualified under Section 401 of the Internal Revenue Code (or any
successor sections thereto) and maintained by GTE or a Participating Affiliate.
The benefits under the Plan shall be in lieu of any other life insurance
coverage provided for retired employees by GTE or a Participating Affiliate.

 

B.            A participant eligible to receive benefits under the Plan shall
receive non-contributory life insurance benefits under the following schedule
which may be amended by the Committee in its sole discretion:

 

Salary Grade

 

Insurance

 

15

 

1.0 x base salary

 

16

 

1.5 x base salary

 

17

 

2.0 x base salary

 

18

 

2.5 x base salary

 

19 and above

 

3.0 x base salary

 

 

C.            A participant eligible to receive benefits under the Plan may
elect to convert all or part of the life insurance benefits provided under
Article V, Section B of the Plan to supplementary retirement benefits based upon
the present value of such life insurance benefits using the actuarial tables and
interest rates then in effect for the GTE Service Corporation Plan for
Employees’ Pensions.

 

D.            A participant may elect to receive supplementary retirement
benefits in any form then provided under the GTE Service Corporation Plan for
Employees’ Pensions, or in two to thirty annual installments, or as otherwise
may be approved by the Committee.

 

E.             In the event that a participant elects to receive supplementary
retirement benefits other than on the single life annuity form, the amount of
such benefits shall be actuarially adjusted using the actuarial tables and
interest rates then in effect for the GTE Service Corporation Plan for
Employees’ Pensions.

 

2

--------------------------------------------------------------------------------


 

F.              If a participant elects to receive supplementary retirement
benefits other than at age 65, the amount of such benefits shall be actuarially
adjusted based upon the participant’s attained age at the time payments commence
using the actuarial tables and interest rates then in effect for the GTE Service
Corporation Plan for Employees’ Pensions. This adjustment shall be in addition
to any adjustment pursuant to Article V, Section E of this Plan.

 

G.            If a participant elects to receive supplementary retirement
benefits in the form of installment and dies prior to the payment of all
installments, any unpaid installments shall be paid to the participant’s
beneficiary or, in the absence of a designated beneficiary, to the participant’s
estate. The designated beneficiary shall have the option to continue to receive
annual payments for the period elected by the participant or to receive the
unpaid installments in a lump sum. In the event that a lump sum is elected, the
lump sum will be adjusted using the actuarial tables and interest rates then in
effect for the GTE Service Corporation Plan for Employees’ Pensions.

 

ARTICLE VI. SPECIAL PROVISIONS RELATING TO PARTICIPANTS FORMERLY COVERED BY THE
GTE EXECUTIVE LIFE INSURANCE PLAN

 

A.            Any individual who was covered by the GTE Executive Life Insurance
Plan immediately prior to the termination of that plan and who had not retired
shall be a participant in the Plan and shall elect at the time the participant
retires from GTE or a Participating Affiliate to receive

 

1.              a benefit equal to any benefit which would have been available
to the participant under the GTE Executive Life Insurance Plan for service up to
and including December 31,1981 but for the termination of that plan plus a
benefit equal to three times the increases to such participant’s Base Salary
after December 31,1981; or

 

2.              a benefit equal to three times the participant’s Base Salary.
However, in the event that any such participant or his or her assignee elects
under Article IX of the GTE Executive Life Insurance Plan to purchase the life
insurance policy, the participant shall be eligible for a benefit equal to three
times the participant’s Base Salary.

 

B.            Notwithstanding any other provisions of the Plan, any individual
who was covered by the GTE Executive Life Insurance Plan and who retired from
GTE or any affiliate thereof prior to the termination of that plan shall be a
participant in the Plan and shall receive or, if applicable, his assignee or
beneficiary shall receive a benefit equal to the unpaid benefit to which such
participant, assignee or beneficiary would have been entitled under the GTE
Executive Life Insurance Plan but for the termination of that plan.

 

3

--------------------------------------------------------------------------------


 

ARTICLE VII. MISCELLANEOUS

 

A.            Life insurance benefits payable under the Plan shall be paid to
the participant’s designated beneficiary, or in the absence of such designation,
to the participant’s estate.

 

B.            Life insurance benefits payable under the Plan may be assigned in
accordance with such rules and regulations as the Committee may establish.

 

C.            The maintenance of the Plan shall not be deemed to constitute a
contract of employment nor as giving any participant any right to be retained in
the employment of GTE or any Participating Affiliate.

 

D.            Prior to retirement, participants will be eligible for and covered
by such life insurance benefits as may be maintained by GTE or any Participating
Affiliate for which the participant works upon the same terms and conditions
generally applicable to employees of such company.

 

E.             Except as otherwise provided in this Article VII, the Board in
its sole discretion may

 

1.              amend or terminate the Plan at any time or

 

2.              retroactively or prospectively increase, decrease, or terminate
eligibility for or the level of benefits under the Plan, and no participant
shall have recourse against the Plan, GTE or any Participating Affiliate in the
event of any amendment or termination of the Plan. No such amendment or
termination, how-ever, shall affect the rights of any participant to whom
payments have already commenced under the Plan.

 

F.              1.              Notwithstanding any provision of the Plan to the
contrary, no amendment or termination of the Plan effected on or after the date
on which a Change in Control (as hereinafter defined) occurs shall operate to
eliminate, reduce or otherwise impair any Minimum Guaranteed Benefit (as
hereinafter defined) in respect of

 

a)             any participant or former participant to whom or in respect of
whom, as of the date immediately preceding the date on which such Change in
Control occurs, payments have commenced or other benefits have begun to be
provided under the Plan or who, as of such date; has, fulfilled the eligibility
requirements described (as of such date) in Section C of Article IV hereof, or

 

b)             any participant who, as of the date immediately preceding the
date on which the Change in Control occurs, has years of service credited for
benefit accrual purposes under one or more pension plans qualified under Section
401 of the Internal Revenue Code (or any successor section thereto) and
maintained, as of the date immediately preceding the date on which the Change in
Control occurs, by GTE or an entity that, as of the date immediately preceding
the date on which the Change in

 

4

--------------------------------------------------------------------------------


 

Control occurs, was a Participating Affiliate that, when added to his years of
age, total at least sixty-six (66) years;

 

provided, however, that no benefit shall be provided under the Plan to a
participant described above in clause b) of this Section F.1. unless such
participant, without regard to any

 

(1)         reduction in Base Salary or salary grade,

 

(2)         transfer or assignment to other than a Participating Affiliate or to
a position ineligible to participate in the Plan, or

 

(3)         termination of participation by any Participating Affiliate

 

occurring after the Change in Control, fulfills the eligibility requirements of
Section C of Article IV hereof (as in effect on the date immediately preceding
the date on which the Change in Control occurs) at any time after the Change in
Control. “Minimum Guaranteed Benefit” means the benefit (including, without
limitation, any benefit described in Article VI hereof) to which a participant
or former participant or, if applicable, his or her beneficiary, estate or
assignee (hereinafter collectively referred to as a “beneficiary”) is entitled
or would in the future (but for an amendment or termination of the Plan
described in the immediately preceding sentence hereof) become entitled under
the terms of the Plan (as in effect on the date immediately preceding the date
on which the Change in Control occurs), based on the participant’s or former
participant’s last salary grade and last Base Salary prior to the date on which
the Change in Control occurs.

 

Notwithstanding any provision of the Plan to the contrary, upon and after the
occurrence of a Change in Control,

 

a)             each participant and former participant described in clause a) on
page 7 of the first sentence of this Section F.1. shall have a fully vested and
nonforfeitable contractual right, and

 

b)             each participant and former participant described in clause b) on
page 7 of the first sentence of this Section F.1. shall have a contractual right
(which shall become fully vested and nonforfeitable upon satisfaction of the
conditions set forth in the proviso following clause b) of the first sentence of
this Section F.1. and which can be forfeited only for failure to satisfy those
conditions), to his or her Minimum Guaranteed Benefit. All of the contractual
rights referred to in the immediately preceding sentence of this Section F.1.
shall be enforceable against GTE (and any successor to all or substantially all
of GTE’s business or assets).

 

2.              After the date on which a Change in Control occurs, any
participant or former participant (or, if applicable, his or her beneficiary)
may apply to the

 

5

--------------------------------------------------------------------------------


 

trustee of the GTE Service Corporation Benefits Protection Trust for assistance
(which may include without limitation legal counsel and the institution of
litigation) in enforcing any rights and pursuing any claims the participant,
former participant or beneficiary might have with respect to his or her Minimum
Guaranteed Benefit; provided, however, that any participant, former participant,
or beneficiary who applies for such assistance shall be subject to and bound by
any limitations and conditions that said trustee may impose. No participant,
former participant or beneficiary shall be required to notify or seek the
assistance of said trustee as a condition of or prerequisite to any other action
that might be taken by or on behalf of the participant, former participant or
beneficiary in order to enforce his or her rights or pursue his or her claims
under the Plan, and the fees, expenses and costs that the participant, former
participant, or beneficiary may incur in connection with any such other action
shall not be the responsibility of the GTE Service Corporation Benefits
Protection Trust or the trustee thereof.

 

3.              “Change in Control” shall occur when and only when the first of
the following events occurs:

 

a)             an acquisition (other than directly from the Corporation) of
securities of the Corporation by any Person, immediately after which such
Person, together with all Affiliates and Associates of such Person, shall be the
Beneficial Owner of securities of the Corporation representing 20 percent or
more of the Voting Power or such lower percentage of the Voting Power that, from
time to time, would cause the Person to constitute an “Acquiring Person” (as
such term is defined in the Rights Plan); provided that in deterrnining whether
a Change in Control has occurred, the acquisition of securities of the
Corporation in a Non-Control Acquisition shall not constitute an acquisition
that would cause a Change in Control; or

 

b)             three or more directors, whose election or nomination for
election is not approved by a majority of the members of the “Incumbent Board”
(as defined below) then serving as members of the Board, are elected within any
single 12-month period to serve on the Board; provided that an individual whose
election or nomination for election is approved as a result of either an actual
or threatened “Election Contest” (as described in Rule 14a-11 promulgated under
the Securities Exchange Act of 1934, as amended from time to time) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed

 

6

--------------------------------------------------------------------------------


 

not to have been approved by a majority of the Incumbent Board for purposes
hereof; or

 

c)              members of the Incumbent Board cease for any reason to
constitute at least a majority of the Board; “Incumbent Board” means individuals
who, as of January 10,1991, are members of the Board, provided that if the
election, or nomination for election by the Corporation’s shareholders, of any
new director was approved by a vote of at least three-quarters of the Incumbent
Board, such new director shall; for purposes of the Plan, be considered as a
member of the Incumbent Board; provided further that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened Election Contest or other
actual or threatened Proxy Contest, including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

 

d)             approval by shareholders of the Corporation of:

 

(1)         a merger, consolidation or reorganization involving the Corporation,
unless

 

(a)         the shareholders of the Corporation, immediately before the merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 50 percent of
the combined voting power of the outstanding voting securities of the
Corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities immediately before such merger, consolidation or
reorganization,

 

(b)         individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the board of directors of
the Surviving Corporation, and

 

(c)          no Person (other than the Corporation or any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Corporation, the Surviving Corporation or any Subsidiary, or any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of securities

 

7

--------------------------------------------------------------------------------


 

representing 20 percent (or such lower percentage the acquisition of which would
cause a Change in Control pursuant to subparagraph a) of this definition of
“Change in Control”) or more of the Voting Power has Beneficial Ownership of
securities representing 20 percent (or such lower percentage the acquisition of
which would cause a Change in Control pursuant to subparagraph a) of this
definition of “Change in Control”) or more of the combined Voting Power of the
Surviving Corporation’s then outstanding voting securities;

 

(2)         a complete liquidation or dissolution of the Corporation; or

 

(3)         an agreement for the sale or other disposition of all or
substantially all of the assets of the Corporation to any Person (other than a
transfer to a Subsidiary).

 

For purposes of this Section, a “Non-Control Acquisition” means an acquisition
by

 

a)             an employee benefit plan (or a trust forming a part thereof)
maintained by

 

(1)         the Corporation or

 

(2)         any of its Subsidiaries,

 

b)             the Corporation or any of its Subsidiaries or

 

c)              any Person in connection with a “Non-Control Transaction.”

 

“Non-Control Transaction” means a transaction described in clauses (a) through
(c) of subparagraph d) (1) of the definition of “Change in Control” herein.

 

For purposes of this Section, the term “Person” shall mean any individual, firm,
corporation, partnership, joint venture, association, trust or other entity; and
a Person shall be deemed the “Beneficial Owner” of, and shall be deemed to
“beneficially own,” any securities:

 

a)             which such Person or any of such Person’s Affiliates or
Associates beneficially owns, directly of indirectly;

 

b)             which such Person or any of such Person’s Affiliates or
Associates has

 

(1)         the right or Obligation to acquire (whether such right or obligation
is exercisable or effective immediately or only after the passage of time)
pursuant to any agreement, arrangement or understanding (whether or not in
writing) or upon the exercise of conversion rights, exchange rights, rights
(other than the rights granted pursuant to the Rights Plan), warrants or
options, or otherwise; provided that a

 

8

--------------------------------------------------------------------------------


 

Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,”
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for purchase or exchange; or

 

(2)         the right to vote pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided that a Person shall not be
deemed the “Beneficial Owner” of, or to “beneficially own,” any security under
this clause (2) if the agreement, arrangement or understanding to vote such
security

 

(a)         arises solely from a revocable proxy given in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations of the Securities Exchange Act of 1934, as
amended from time to time, and

 

(b)         is not also then reportable by such person on Schedule 13D under the
Securities Exchange Act of 1934, as amended from time to time (or any comparable
or successor report); or

 

c)              which are beneficially owned, directly or indirectly, by any
other Person (or any Affiliate or Associate thereof) with which such Person or
any of such Person’s Affiliates or Associates has any agreement, arrangement or
understanding (whether or not in writing), or with such Person or any of such
Person’s Affiliates have oth erwise formed a group for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in clause
(2)(a) of subparagraph b), above) or disposing of any securities of the
Corporation.

 

For purposes of this Section, “Voting Power” means the voting power of all
securities of the Corporation then outstanding generally entitled to vote for
the election of directors of the Corporation.

 

d)             The provisions of this Section F shall cease to be effective on
July 1,1990; provided, however, that if a Change in Control occurs while the
provisions of this section F are in effect, such provisions shall remain in
effect for a period of not less than five (5) years beginning on the date on
which such Change in Control occurs; and further provided that the provisions of
this Section F shall automatically become effective for an additional one-year
period beginning on July 1,1990, and on each anniversary of that date (a
“Renewal Date”) unless

 

9

--------------------------------------------------------------------------------


 

(1)         not later than December 31 immediately preceding any such Renewal
Date, the Board adopts a resolution providing that the provisions of this
Section F shall not be renewed upon the next succeeding Renewal Date and

 

(2)         such Renewal Date does not fall within the five-year period
beginning on the date on which a Change in Control occurs.

 

e)              Notwithstanding any provision of the Plan to the contrary,

 

(1)         the provisions of this Section F may be amended, modified or
suspended at any time prior to the date on which a Change in Control occurs, but
unless the provisions of this Section F have ceased to be effective prior to the
date on which a Change in Control occurs, and except as may be required by law,

 

(2)         for the five-year period beginning on the date on which a Change in
Control occurs, the provisions of this Section F may not in any way be amended,
modified or suspended, directly or indirectly and

 

(3)         for such five-year period,

 

(a)         no other provision of the Plan may be amended, modified or
suspended, directly or indirectly,

 

(b)         no rules, regulations or procedures under the Plan may be
established or modified,

 

(c)          no interpretation of the Plan may be adopted,

 

(d)         no determination under the Plan may be made, and

 

(e)          no authority or discretion vested in the Committee may be
exercised, in a manner that would alter the meaning or operation of the
provisions of this Section F or that would undermine or frustrate their
purposes; provided that the amendments, modifications, suspensions and other
actions prohibited by the preceding provisions of this sentence shall include
any amendment, modification, suspension or other action that is made or taken
during such five-year period.

 

Notwithstanding any provision of the Plan to the contrary,

 

(1)         all rights of participants, former participants and beneficiaries,
and

 

(2)         all liabilities and obligations of GTE (and any successor to all or
substantially all of GTE’s business or assets) that are created or arise
pursuant to this Section F shall survive any cessation of the effectiveness of
this Section F,

 

10

--------------------------------------------------------------------------------


 

any termination of the Plan, any amendment, modification, suspension or other
action referred to in the immediately preceding sentence hereof (whether such
amendment, modification, suspension or other action occurs during or after the
five-year period referred to in that sentence) and any other action or event,
and such rights, liabilities and obligations shall continue in full force and
effect until they have been fully satisfied; and until such full satisfaction,
nothing whatsoever shall deprive any participant, former participant or
beneficiary of any such right or shall relieve GTE (or any successor to all or
substantially all of GTE’s business or assets) of any such liability or
obligation.

 

f)               If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which shall remain in full force and effect. If the
making of any payment or the provision of any other benefit required under the
Plan shall be held unlawful or otherwise invalid or unenforceable, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

 

G.            This Plan is subject to the laws of the State of Delaware.

 

11

--------------------------------------------------------------------------------


 

fGTE EXECUTIVE RETIREE LIFE INSURANCE PLAN

 

I.                                        INTRODUCTION.  This document states
the terms and conditions of the fGTE Executive Retiree Life Insurance Plan
effective January 1, 2008.  The purpose of the ERLIP is to provide retirement
income to certain eligible executives.

 

II.                                   DEFINITIONS.

 

A.                                    “Administrator” means the most senior
human resources officer of Verizon Communications Inc. or any delegate of such
individual.

 

B.                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

C.                                    “Company” means Verizon Corporate Services
Group Inc.

 

D.                                    “ERLIP” means the fGTE Executive Retiree
Life Insurance Plan.

 

E.                                     “ERLIP Benefit” means the benefit payable
pursuant to Article IV.

 

F.                                      “Insurance Amount” means the figure
determined pursuant to Section IV.B.1.

 

G.                                    “Net Credited Service” has the same
meaning us under the Verizon Management Pension Plan.

 

H.                                   “Participant” means an individual
designated as a Participant by the Administrator.  To be a Participant, an
individual must have been in a ZM/ZL Career Band (including comparable
grandfathered Salary Bands and Grades) or above as of December 31, 2001.

 

I.                                        “Participating Affiliate” means any
entity designated by the Company as a Participating Affiliate.

 

J.                                        “Payment Date” means a date that
occurs within the 60-day period following the date the Participant Separates
from Service, except that if a Specified Employee Separates from Service for a
reason other than death, the Payment Date shall be the earlier of (1) the first
business day that occurs more than six (6) months after the date the Participant
Separated from Service or (2) a date that occurs within 60 days following the
Participant’s death.

 

K.                                   “Separate from Service” means a
Participant’s separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)(1)) with the Company and any entity required to be
aggregated with the Company under Treasury Regulation Section 1.409A-1(h)(3).

 

--------------------------------------------------------------------------------


 

L.                                     “Specified Employee” means an employee
who was among the 200 employees of the Company (or an entity that is aggregated
with the Company under Section 414(b) or (c) of the Code) having the highest
annual compensation for the calendar year ending on the Specified Employee
Identification Date.  For this purpose, “compensation” is all compensation
actually paid or made available in gross income to an employee by the Company
which the Participating is required to report to the employee as wages on a
Form W-2 for federal income tax purposes under the Code, plus amounts that would
be included in wages but for an election under Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Code.

 

M.                                 “Specified Employee Identification Date”
means, if a Participant Separates from Service on or after April 1 and on or
before December 31 of a calendar year, the last day of the calendar year
immediately preceding the calendar year in which he Separates from Service, and,
if a Participant Separates from Service on or after January 1 and before April 1
of a calendar year, the last day of the second calendar year that precedes the
calendar year in which he Separates from Service.

 

N.                                    “Termination Date” means the date that a
Participant’s Separates from Service.

 

III.                              PARTICIPATION.  Participation in the ERLIP was
frozen on January 1, 2002.  Only persons who were Participants on that date are
eligible to participate in the Plan.  A list of Participants is maintained by
the Administrator.  A former Participant who Separates from Service with the
Company and is subsequently reemployed is not eligible for any additional
benefit under the ERLIP, regardless of whether he received an ERLIP Benefit upon
his prior Separation from Service.

 

IV.                               BENEFIT ELIGIBILITY AND CALCULATION.

 

A.                                    Benefit Eligibility.  To receive an ERLIP
Benefit, a Participant must:

 

1.                                      Separate from Service with the Company
with entitlement to a pension (other than a deferred vested pension) under the
terms of a defined benefit plan for management employees that is sponsored by
the Company or a Participating Affiliate and meet the requirements under the
Rule of 75 under such defined benefit pension plan;

 

2.                                      Have attained age 60 as of his or her
Termination Date, and have at least 10 years of Net Credited Service; or

 

3.                                      Separate from Service with the Company
under the “55 and 10” Early Retirement provision of the Contel Amendment to the
Verizon Management Pension Plan.

 

2

--------------------------------------------------------------------------------


 

No ERLIP Benefit is payable in the event that the Participant Separates from
Service with the Company by reason of his death.

 

B.                                    Benefit Calculation.

 

1.                                      The ERLIP lump sum benefit is derived
from the Insurance Amount.  The Insurance Amount for a Participant is determined
based on the Participant’s final annual base salary on his Termination Date and
his career band, as indicated in the following chart:

 

Career Band at
Termination of
Employment

 

Grandfathered Salary
Grades/Bands

 

Insurance Amount

ZM/ZL Sales and Non-Sales

 

Yellow Band/15—16

 

1.0 ´ final annual base salary

 

 

 

 

 

 

 

 

 

(former Grade 16s are grandfathered at 1.5 ´ final annual base salary)

 

 

 

 

 

4

 

17

 

2.0 ´ final annual base salary

 

 

 

 

 

3

 

18

 

2.5 ´ final annual base salary

 

 

 

 

 

2

 

19 and Above

 

3.0 ´ final annual base salary

 

 

 

 

 

1 & Above

 

19 and Above

 

3.0 ´ final annual base salary

 

The Insurance Amount is rounded to the next highest $1,000 increment after the
formula is applied, unless the formula results in an even $1,000 increment.

 

2.                                      A Participant’s ERLIP Benefit is
calculated by multiplying his Insurance Amount by the Conversion Factor.

 

V.                                    PAYMENT.  The ERLIP Benefit is paid in a
single lump sum amount on the applicable Payment Date.  Payment will be made via
direct deposit to the Participant’s Fidelity Brokerage Account.

 

VI.                               ADMINISTRATION, AMENDMENT, AND TERMINATION OF
THE ERLIP.

 

A.                                    The Administrator shall have the
discretion to interpret the terms of the ERLIP, to delegate such
responsibilities or duties as it deems desirable, to appoint agents and advisors
and otherwise govern the conduct of its business, and to make all decisions
necessary or proper for the

 

3

--------------------------------------------------------------------------------


 

administration of the ERLIP.  The Administrator’s decisions relating to the
administration of the ERLIP shall be final.

 

B.                                    The Company reserves the right to amend or
terminate the ERLIP at any time.  An Eligible Executive’s rights and interests
under the ERLIP may not be assigned or transferred.

 

C.                                    If any provision of the ERLIP shall be
held unlawful or otherwise invalid or unenforceable in whole or in part, such
unlawfulness, invalidity, or unenforceability shall not affect any other
provision of the ERLIP or part thereof, each of which shall remain in full force
and effect.  If the making of any payment in full would be unlawful or otherwise
invalid or unenforceable, then such unlawfulness, invalidity, or
unenforceability shall not prevent such payment from being made in part, to the
extent that it would not be unlawful, invalid, or unenforceable.

 

D.                                    The maintenance of the ERLIP shall not be
deemed to constitute a contract of employment nor as giving any employee any
right to be retained in the employment of the Company or its affiliates.

 

E.                                     To the extent that any payment under the
ERLIP may be made within a specified number of days on or after any date or the
occurrence of any event, the date of payment shall be determined by the Company
in its sole discretion, and not by any Participant or other individual.

 

F.                                      A Participant’s rights and interests
under the ERLIP may not be assigned or transferred, provided that, in the case
an order which satisfies the requirements for a qualified domestic relations
order set forth in Section 206(d)(3)(B)(i) of the Employee Retirement Income
Security Act of 1974, as amended (“QDRO”) which is issued with respect to an
Participant’s interest in the ERLIP, benefits shall be payable to the alternate
payee designated therein in accordance with the terms and conditions thereof.

 

G.                                    Except to the extent preempted by federal
law, this ERLIP is subject to the laws of the State of Delaware without regard
to the choice of law rules of any jurisdiction.

 

4

--------------------------------------------------------------------------------